SHARPE, J.
Equity is the appropriate forum in which to settle conflicting claims to stock in a corporation and compel recognition on the part of the corporation -of the true ownership in shares in dispute.—Pom. Eq. Jur., § 1412; Abels v. Planters &c. Ins. Co., 92 Ala. 382; Fisher v. Jones, 82 Ala. 117. In such case it is proper to bring before the court as parties all persons having an interest in the stock whether legal or equitable, in order that thejr ma]r be bound by the decree and further litigation prevented. This according to the general rules of equity pleading.—Broughton v. Mitchell, 64 Ala. 210; Story’s Eq. Pl. § 153. Obviously the corporation whose action is sought to be compelled is a necessary party.
When the object of a bill is single, it is not rendered multifarious by the joinder of defendants having differ*290ent and distinct interests in the matter or question litigated where the relief, if granted, will affect all of them. Randle v. Boyd, 73 Ala. 282; Bolman v. Lohman, 74 Ala. 507. The object of this bill is only the enforcement of complainant’s asserted rights of ownership in the stock in question. It does not in any aspect seek relief upon the theory that the stock is Frank A. Howard’s property or that it is now liable for his debts. According to the averments of his bill, complainant by the registration of his judgment in 1896 obtained a lien on the stock which ■was in 1898 carried into effect by an execution sale at which he became the purchaser. It is further alleged in substance that 'defendant James A. Howard claims the ■stock by a transfer from Frank A. I-Ioward, and that this transfer was ineffectual as against the complainant because made while his lien on the stock was in existence, or if not f-or that reason then because made in fraud of Frank A. Howard’s- creditors.
A fraudulent conveyance of property by a debtor is no obstacle to a levy thereon, and a sale thereof, under the creditor’s execution.—Gilliland v. Fenn, 80 Ala. 230; Reed v. Smith, 14 Ala. 380; High v. Nelms, Ib. 350; 14 Am. & Eng. Ency. Law, 311.
Execution is the legal remedy for enforcing a lien acquired by registration of a judgment under the provisions of the statute, (Code, §§ 1920-1923) and during the period of ten years through which the lien continues the judgment is by force of the statute kept alive, so that the creditor may proceed by execution without regard to whether one has been previously issued.—Enslen v. Wheeler, 98 Ala. 200; Street v. Duncan, 117 Ala. 571. Registration of the complainant’s judgment is alleged in general terms, but no specific objection to the bill for want of particularity in that respect is pointed out by the demurrer.
- But even if the judgment had not been duly registered, the execution and sale thereunder without a revivor, though irregular, would not be void on that account, and unless set aside in some appropriate proceeding, would, if otherwise valid, have effect to pass title to the *291stock.—DeLoach v. Robbins, 102 Ala. 288; Sandlin v. Anderson, 76 Ala. 403.
Mere inadequacy of price, though it might be ground' for vacating a sheriff’s sale in a direct proceeding for that purpose, does not, so long as the sale is allowed to stand, prevent the passing of title or render the sale subject to collateral attack. This hill, however, does not allege what value the stock had when bought by the.complainant.
Decree affirmed.